Citation Nr: 1627223	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-23 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a back disability.
 
2. Entitlement to service connection for a vision loss disability.
 
3. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

4. Entitlement to service connection for a chronic sinus condition.
 
5. Whether the reduction of the evaluation of a service-connected bilateral hearing loss disability from 40 percent to 20 percent disability rating was proper.
 

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to May 1972, with additional service in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. The claims were subsequently transferred to the Albuquerque, New Mexico RO. The claims on appeal were perfected separately; however they have been merged on appeal.

The Veteran's back disorder, acquired psychiatric disorder to include PTSD, and vision loss claims are on appeal from a February 2009 rating decision. These claims were previously before the Board in September 2014 and the Board remanded the Veteran's acquired psychiatric disorder, to include PTSD, and vision loss claims for further development. The Board also denied the Veteran's back claim. The Veteran appealed the Board's decision (regarding his back claim) to the United States Court of Appeals for Veterans Claims (Court). In a February 2015 Order, the Court remanded the case to the Board for action consistent with a January 2014 Joint Motion for Partial Remand (JMR). 

The Veteran testified at an August 2013 video conference hearing before the undersigned Acting Veterans Law Judge. A transcript of the hearing is of record.

In April 2015, the Board remanded the Veteran's claims for further development. In September 2015, the Board again remanded the issues on appeal for compliance with its previous remand. The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that in a January 2016 correspondence, the Veteran's representative informed VA that the Veteran is not seeking an increase rating in excess of 20 percent for his bilateral hearing loss disability, but rather the restoration of the previous 40 percent disability. As such, the Board has recharacterized the issue on the title page to more adequately represent the issue on appeal.

The issue of entitlement to service connection for a chronic sinus condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The competent and credible medical evidence is against a finding that the Veteran's back condition is due to active service.

2. The competent and credible medical evidence is against a finding that the Veteran's vision loss condition is due to active service.

3. The Veteran has PTSD as a result of a conceded in-service stressor involving an exploded grenade.

4. In April 2013, the RO reduced the disability evaluation for the Veteran's service-connected bilateral hearing loss disability from 40 percent to 20 percent, effective July 1, 2013. 
 
5. The evidence at the time of the April 2013 rating decision did not demonstrate an improvement under the ordinary conditions of life and work in regard to the Veteran's bilateral hearing loss disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for a vision loss condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

3. The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

4. The reduction of the rating for the Veteran's service-connected bilateral hearing loss disability from 40 percent to 20 percent was improper; the criteria for a restoration of a 40 percent disability rating for bilateral hearing loss disability from July 1, 2013 have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344 (a) (b), 4.85, 4.86 Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in September 2008, December 2013, and April 2012. 

VA also has a duty to assist the Veteran in the development of the claims. The claims file contains medical records, service treatment records (STRs), and statement in support of the Veteran's claim. In regard to the issues being decided, the Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

In regard to the claims for service connection, the Veteran was afforded VA examinations in November 2015, February 2015, and December 2014. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations obtained in this case are more than adequate, as they provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Service connection

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F. 3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F. 3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Back

An essential element of a claim for service connection is evidence of a current disability. A  November 2015 VA medical examination reflects the Veteran has been diagnosed with degenerative joint disease of the spine. Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

Service treatment records reflect no back complaints or findings for abnormal back pathology. A report of service separation examination dated in April 1972 reflects normal clinical evaluation of the spine and the Veteran denied recurrent back pain on the history part of that examination. The Veteran subsequently entered the National Guard. There are no documented complaints of back disorder until a private MRI dated in April 2008 showing moderate rotoscoliosis, L5-S1 advanced narrowing, L4-5 mild central spinal stenosis, and other abnormal findings. VA treatment records dated in December 2008 reflect that the Veteran presented for an initial visit to establish care through VA. VA treatment records dated since December 2008 reflect complaints of back pain and treatment for back disorder. Report of VA general examination dated in October 2011 reflects a history of initial back injury in service and then a second injury in service, with progressively worsening symptoms over the years. The Veteran was diagnosed with degenerative joint disease of the spine. It was noted that the Veteran's usual occupation was construction.

Although not documented in the service treatment records, lay evidence from the Veteran and a service buddy establish that the Veteran sustained back injuries in service. However, the symptoms arising from these injuries appears to have been acute and transitory considering the Veteran's denial of recurrent back pain on service separation examination in April 1972 coupled with the normal clinical evaluation at that time and the more than 30 years intervening service and the first documented complaints or findings for abnormal back pathology.

In the November 2015 VA medical examination, the examiner opined that the Veteran's degenerative joint disease is less likely than not incurred in or caused by the claimed in service event. The examiner explained that there is no evidence in the Veteran's STRs that the claimed injuries occurred. The examiner further noted that while the Veteran states he was denied access to a medic at the time of the incident, upon discharge he denied recurrent back pain and his separation exam was normal. Additionally, the examiner noted the lack of medical records reflecting a chronic back condition. Lastly, the examiner noted that the Veteran worked for years after service in construction, which is considered to be a job at very high risk for spinal injuries.

The Board finds taking the claims folder as a whole, the evidence is against a finding that the Veteran's back condition is causally related to his military service.  The Board is aware that the November 2015 VA examiner found that there was no evidence showed that the claimed in-service injuries occurred.  The Board takes issue with this, as there is no basis for findings the Veteran's reports of injuries less than credible.  That said, the examiner pointed to multiple other reasons for finding the claimed disability less likely than not related to service, including the denial of back pain at separation from service, the lack of medical records for many years reflecting a chronic back condition, and the Veteran's own post-service work in construction, a job at high risk for spinal injuries.  Accordingly, the Board still finds this report to be highly probative evidence despite the examiner's findings regarding in-service injuries.

Lastly, the claims folder does not reflect that the Veteran's back disorder manifested to a compensable degree within one year from him separating from active service. Thus, presumptive service connection for a chronic disease (arthritis) is not warranted here. 38 C.F.R. § 3.307, 3.309.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of degenerative joint disease of the back for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Vision loss

The Veteran has asserted that his current visual impairment is related to his military service, specifically a grenade explosion during service. The claims folder reflects that the Veteran has been diagnosed with mild cataracts with a mild decrease in vision. (See November 2015 VA medical examination). 

The Veteran's STRs are negative for any complaints of, or treatment for, vision impairment. Additionally, the Veteran signed his 1972 separation examination which noted normal eyes. Further, in the April 1972 Report of Medical History the Veteran noted no eye trouble. However, in the same report, the Veteran noted his history of chronic/frequent colds, trick/locked knee, and appendectomy during service. If the Veteran had experienced noticeable vision loss in service, the Board finds that it would have been reasonable for the Veteran to have reported it as he did for his other conditions.

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) However, in the present case, not only is there an absence of clinical records showing a vision loss in service, but to the contrary, the record shows normal eyes upon separation.

A February 4, 2015 VA medical examination noted the Veteran with very little ocular pathology. The examiner concluded that upon examination, none of the findings appeared to be related to any trauma or incident in the past. The examiner further concluded that it does not appear that any problems noted in the examination are more than likely caused by the veteran's time in the military.

After reviewing the claims folder, the examiner provided an addendum on February 9, 2015. The examiner explained that the original medical conclusion remained unchanged. The examiner further explained that the Veteran's visual acuity at the time of the examination does not match the ocular findings leaving the etiology for the decreased visual acuity unknown.

The Veteran was provided another VA medical examination in November 2015. The examiner concluded that the Veteran's current visual impairment etiology is unknown. She noted "early mild changes" to the maculas, but these changes did not appear to be "enough" to cause 20/50 vision. The examiner noted that none of the clinical findings appeared to be related to the explosion the Veteran suffered while in the military.

Here, the Veteran has presented no competent medical opinions to suggest a link between a current eye disorder and service. The examination reports shed further doubt on the existence of such a link. Specifically, the examiner from November 2015 noted that the eye changes were "early" and not sufficient to cause 20/50 vision.

The Board notes that the Veteran may sincerely believe that his current visual impairment is causally related to active service. However; there is no clinical evidence that the Veteran's visual impairment is causally related to active service. The probative clinical etiology opinions with regard to the Veteran's visual impairments are against any such finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of eye for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107  (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

PTSD

Generally, in order to establish service connection for a particular disorder, the evidence of record must demonstrate that a disease or injury resulting in a current disability was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, service connection for PTSD requires medical evidence showing a diagnosis of the condition; a link, established by the medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD will vary depending on whether the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the Veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service), the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Effective on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amended 38 C.F.R. § 3.303(f)  by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In a December 2014 VA medical examination, the examiner cited to several stressors that were sufficient to support the diagnosis of PTSD, including exposure to a serious fire on base that was life-threatening, a personal attack by a criminal gang member that was breaking into the military base, and a serious injury as a result of the hand grenade being thrown accidentally too close. The examiner further opined that these stressors were not related to the Veteran's fear of hostile military or terrorist activity. The examiner explained that, after a review of the claims file and examination, the Veteran's active service experiences individually and collectively were responsible for the Veteran's symptomatology.  

In this regard, it is important to note that the RO granted service connection for bilateral hearing loss, based upon the findings and opinions in a November 2008 VA examination report. The examiner found that it was at least as likely as not that the Veteran's hearing loss resulted from "acoustic trauma" during service, reported earlier in the report to include having a grenade go off right in front of him. In view of this, the Board noted in its September 2014 remand that this particular stressor had been conceded. The Board thus finds that the diagnosis of PTSD has been shown to be predicated, at least in part, on an event that has been accepted as actually occurring.

In light of the Veteran's conceded in-service stressor incurrence, the objective clinical medical evidence as a whole, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for PTSD and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met, and the Veteran's claim for service connection for PTSD is granted.
 
Reduction

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. See 38 U.S.C.A. § 1155 (West 2014). Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000).

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history. 38 C.F.R. § 4.1. If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes. 38 C.F.R. § 4.2. When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms. 38 C.F.R. § 4.13. Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10.

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice. If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires. 38 C.F.R. § 3.105(e).

The procedural requirements for reduction have been satisfied in this case. A July 2012 reduction proposal was accompanied by a notice letter, which apprised the Veteran and his representative of the Veteran's right to request a hearing and informed the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days. The Veteran requested and received a hearing. As a result of the RO hearing, the Veteran was provided another VA medical examination in regard to the Veteran's bilateral hearing loss disability. The Veteran's bilateral hearing loss disability was subsequently reduced from 40 percent to 20 percent in an April 2013 rating decision. As such, the proper procedures were followed.

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal. The Veteran's service treatment records and VA treatment records have been associated with the claims file, and there is no indication that additional records are outstanding.

In regard to the Veteran's evaluation for bilateral hearing loss disability, VA provided examinations in December 2008, October 2011, May 2012, and February 2013, which the RO used as a basis in reducing the Veteran's rating. The adequacy of these examinations will be addressed below. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met. See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b). Where a Veteran's schedular rating has been both stable and continuous for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation. 38 C.F.R. § 3.344(a). The duration of the rating is measured from the effective date of the rating to the effective date of the reduction. Brown, 5 Vet. App. at 418. Here, the prior 40 percent disability rating for the Veteran's bilateral hearing loss disability was in effect for less than five years. Thus, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c). Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344(c).

In considering whether a reduction was proper, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction. VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted. See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Analysis

As previously mentioned, all procedural requirements have been met; thus the only issue remaining is whether the reduction was proper based upon the evidence of record. Specifically, certain regulations "impose a clear requirement that VA rating reduction, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability." Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Id.  at 421. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

In an August 2011 rating decision the RO service-connected the Veteran's bilateral hearing loss disability at 40 percent effective September 9, 2008, date of his claim. The RO used a November 2008 VA medical examination as the basis for the 40 percent disability rating. The examination report reflects that the Veteran's relevant pure thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
40
60
60
85
LEFT
55
75
80
90

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 61.25 decibels. His pure tone threshold average for the left ear was recorded as 75 decibels. His speech recognition ability was 74 percent for the right ear and 50 percent for the left ear using the Maryland CNC speech recognition test. 

Applying 38 C.F.R. § 4.85, Table VI to the November 2008 VA audiogram examination, the Veteran's right ear hearing loss is a Level V impairment. The Veteran's left ear hearing loss is Level IX impairment. 

Applying the criteria from Table VI to Table VII, a 40 percent evaluation was derived from Table VII of 38 C.F.R. § 4.85 by intersecting row V with column IX.

The Veteran was provided another VA medical examination in October 2011, for which the RO partly used as the basis of its July 2012 reduction proposal. The examination report reflects that the Veteran's relevant pure thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
50
55
60
85
LEFT
50
70
85
105

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 62.5 decibels. His pure tone threshold average for the left ear was recorded as 77.5 decibels. His speech recognition ability was 84 percent for the right ear and 76 percent for the left ear using the Maryland CNC speech recognition test. 

Applying 38 C.F.R. § 4.85, Table VI to the October 2011 VA audiogram examination, the Veteran's right ear hearing loss is a Level III impairment. The Veteran's left ear hearing loss is Level V impairment. 

Applying the criteria from Table VI to Table VII, a 10 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III with column V.

The examiner confirmed that the claims file was reviewed. The examiner also noted that hearing loss did not preclude the obtaining gainful employment or participating in social events. The examiner also noted that the Veteran may have trouble working in very noisy environments, and in environments which required him to use non-face-to-face communications equipment. However, the examiner did not in any way characterize these findings as an improvement.

The Veteran was provided another VA medical examination in May 2012, for which the RO partly used as the basis of its July 2012 reduction proposal. The examination report reflects that the Veteran's relevant pure thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
45
55
70
80
LEFT
55
65
90
105

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 62.5 decibels. His pure tone threshold average for the left ear was recorded as 78.75 decibels. His speech recognition ability was 80 percent for the right ear and 72 percent for the left ear using the Maryland CNC speech recognition test. 

Applying 38 C.F.R. § 4.85, Table VI to the May 2012 VA audiogram examination, the Veteran's right ear hearing loss is a Level IV impairment. 

As the May 2012 examination reflects the Veteran's left ear as 55 decibels or more at each of the four specified frequencies, the RO found the provisions of 38 C.F.R. § 4.86(a) applicable. Under 38 C.F.R. § 4.86(a) , the Veteran's left ear hearing impairment will be evaluated under either Table VI or Table VIA, whichever results in the higher numeral. The RO determined that Table VIA provided the Veteran's left ear with the highest numeral. The Veteran's left ear hearing impairment evaluated under Table VIA, revealed Level VII hearing loss in the left ear. Applying the scores of Level IV for right ear and Level VII for the left ear to Table VII resulted in a 20 percent disability rating.

The Board notes that the examiner confirmed that the Veteran's claims file was not reviewed. The examiner also did not provide commentary explaining the functional effects of any improvement in hearing. While it was noted that hearing loss did not impact ordinary conditions of daily life, including ability to work, no description of this was provided.  

The Veteran was provided another VA examination in February 2013 prior to the reduction determination. The examination report reflects that the Veteran's relevant pure thresholds, in decibels, were as follows:







HERTZ



1000
2000
3000
4000
RIGHT
45
50
65
85
LEFT
45
60
85
95


On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 61 decibels. His pure tone threshold average for the left ear was recorded as 71 decibels. His speech recognition ability was 84 percent for the right ear and 72 percent for the left ear using the Maryland CNC speech recognition test. 

Applying 38 C.F.R. § 4.85, Table VI to the February 2013 VA audiogram examination, the Veteran's right ear hearing loss is a Level III impairment. The Veteran's left ear hearing loss is Level VI impairment. 

Applying the criteria from Table VI to Table VII, a 10 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III with column VI.

This examiner again did not review the Veteran's claims file. While it was noted that hearing loss did not impact ordinary conditions of daily life, including ability to work, no description of this was provided.  

In a statement provided with the January 2016 Substantive Appeal, the Veteran's attorney asserted that VA did not apply the standards set forth in 38 C.F.R. § 3.344, when it is taken into account that VA has stated that the Veteran has noise-induced hearing loss. The attorney indicated that the loss is caused by the death and decay of the hair cells inside an individual's ear, and that those hair cells, once lost, do not grow back or regenerate. The Veteran's condition will only serve to worsen under the ordinary conditions of life as more hair cells are lost over time. Accordingly, the attorney asserted that the RO can make no determination that would serve to consider that the Veteran's improvement would be maintained under the ordinary conditions of life, as it simply was "not scientifically possible."  

At the time of the July 2013 reduction, the medical evidence reflects that the Veteran's hearing disability, as contemplated by the diagnostic codes, reflects improvement. However, in any rating reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work. See Brown, 5 Vet. App. at 420-421.  In approaching this matter, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims noted that, unlike the rating schedule for hearing loss, the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In the case at hand, the October 2011 VA examiner did provide some explanation of functional effects, without specifying whether these effects constituted an improvement relative to the earlier examination.  While the VA examination reports from May 2012 and February 2013 do contain a statement that the Veteran's hearing loss did not impact ordinary conditions of life, this statement is not consistent with the October 2011 VA examination report findings and was supported by absolutely no explanation whatsoever.  Moreover, the latter two examinations did not involve a claims file review.

Overall, the Board is concerned that there are not adequate findings as to functional effects caused by the Veteran's hearing disability, let alone evidence of an improvement under the ordinary conditions of life and work, from the three VA examination reports that immediately preceded the determination to reduce the Veteran's evaluation from 40 percent to 20 percent. The Board fully acknowledges the objective findings suggesting improvement, but these findings must be considered in the whole context of the disability picture, per Martinak. On balance, the claims folder does not reflect, or at least confirm, that the Veteran's ordinary conditions of life and work have improved a necessary element for a rating reduction. As such, the Board finds that the April 2013 reduction to be improper.


ORDER

Entitlement to service connection for a back disability is denied.
 
Entitlement to service connection for a vision loss disability is denied.
 
Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is granted.

A 40 percent disability evaluation for the Veteran's bilateral hearing loss disability is restored, effective July 1, 2013, the date of the reduction.


REMAND

The Veteran avers that he has a chronic sinus condition due to military service.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his asserted sinus condition. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). 

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's asserted sinus condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for a chronic sinus condition.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for a sinus condition; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA examination in regard to the claims to service connection for a sinus condition. The clinician is requested to furnish whether it is at least as likely as not (50 percent or greater) that the Veteran has a sinus condition related to, or aggravated by, his military service. Any opinion should include a complete rationale.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


